Exhibit Fourth Quarter Fiscal 2009 Supplemental Operating and Financial Data for the Quarter Ended April 30, 2009 CONTACT: Michelle Saari VP - Investors Relations Direct Dial: 701-837-4738 E-Mail: msaari@iret.com 3015 16th Street SW, Suite 100 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents April 30, 2009 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-12 Capital Analysis 13 Portfolio Analysis Stabilized Properties Net Operating Income Summary 14 Net Operating Income Detail 15-18 Stabilized Properties and Overall Economic Occupancy Levels by Segment 19 Tenant Analysis Commercial Leasing Summary 20-21 Multi-Family Residential Summary 22 10 Largest Commercial Tenants - Based on Annualized Base Rent 23 Lease Expirations as of April 30, 2009 24 Growth and Strategy Fiscal 2009 Acquisition Summary 25 Definitions 26 Table of Contents 1 Company Background and Highlights Fourth Quarter Fiscal 2009 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, medical (including senior housing), industrial and retail segments. During the three months ended April 30, 2009, IRET had no material acquisitions or dispositions. The Company substantially completed the construction of IRET Corporate Plaza, its mixed-use project located in Minot, North Dakota, which consists of 71 apartment units, of which 58 were leased as of April 30, 2009, and approximately 50,360 square feet of office and retail space.The Company occupies approximately 22,000 square feet of the office and retail space, having moved its headquarters to this location during the fourth quarter of fiscal year 2009.The expected total cost of the project is approximately $23.0 million, including out-lot infrastructure but not including tenant improvements. IRET’s fourth quarter fiscal year 2009 results reflect the continuing challenges the real estate industry faced during the three months ended April 30, 2009.During this quarter, factors adversely affecting demand for and rents received in IRET’s commercial segments became more intense and pervasive across the United States and in IRET’s markets, with commercial tenants focused on reducing costs through space reductions and lower rents.Additionally, continued job losses may pressure occupancy and revenue in the Company’s multi-family residential segment going forward.The Company expects current credit market conditions and the continued deterioration in the economy to increase credit stresses on Company tenants, and continues to expect this tenant stress to lead to increases in past due accounts and vacancies. During the fourth quarter of fiscal year 2009, the credit markets continued to be considerably less favorable than in the recent past.Uncertainty about the pricing of commercial real estate, and the curtailment of available financing for commercial real estate, significantly reduced IRET’s ability to rely on cash-out refinancings and on proceeds from the sale of real estate to provide funds for investment opportunities and other business purposes. The continued ability to place debt on multi-family assets on favorable terms with Fannie Mae and Freddie Mac partly offsets the Company’s current inability to leverage its commercial assets at optimal levels, but does not offset it entirely, as the Company does not want to over-leverage its multi-family segment.Primarily due to these financing constraints on commercial real estate, current market conditions are not favorable for traditional leveraged acquisitions and development in IRET’s commercial segments, and consequently the potential for growth in net income from acquisitions and development in these segments is anticipated to be limited in fiscal year On April 7, 2009, IRET and IRET Properties entered into a continuous equity offering program sales agreement with Robert W. Baird & Co. Incorporated (Baird).Pursuant to the Sales Agreement, IRET may offer and sell its common shares of beneficial interest, no par value, having an aggregate gross sales price of up to $50 million, from time to time through Baird as IRET’s sales agent.Sales of common shares, if any, under the program will depend upon market conditions and other factors to be determined by IRET and may be made in negotiated transactions or transactions that are deemed to be “at the market offerings”, including sales made directly on the NASDAQ Global Select Market or sales made to or through a market maker other than on an exchange.IRET has no obligation to sell any common shares in the program, and may at any time suspend solicitation and offers under the program or terminate the program.Baird is not required to sell any specific number or dollar amount of common shares but has agreed to use its commercially reasonable efforts to sell the common shares, as instructed by IRET.The common shares sold under the Sales Agreement will be issued pursuant to IRET’s registration statement on Form S-3, and IRET has filed a prospectus supplement with the Securities and Exchange Commission in connection with the offer and sale of the common shares under this continuous equity offering program. During the fourth quarter of fiscal year 2009, IRET sold 632,712 newly-issued common shares under this program, for total proceeds (before offering expenses but after underwriting discounts and commissions) of $6.0 million. Subsequent to the fourth quarter of fiscal year 2009, IRET completed a public offering of 3,000,000 common shares of beneficial interest at $8.70 per share (before underwriting discounts and commissions).Proceeds to the Company were $24,795,000 after deducting underwriting discounts and commissions but before deducting offering expenses.The shares were sold pursuant to an Underwriting Agreement with Robert W. Baird & Co., Incorporated, D.A.
